SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1442
CA 14-01050
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF RALPH DAHLGREN,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF MOTOR VEHICLES
AND BARBARA FIALA, COMMISSIONER, NEW YORK
STATE DEPARTMENT OF MOTOR VEHICLES,
RESPONDENTS-RESPONDENTS.


ANTHONY J. LANA, BUFFALO, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered August 22, 2013 in a proceeding
pursuant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: In this CPLR article 78 proceeding, petitioner
appeals from a judgment that dismissed his petition seeking to annul a
determination of the Commissioner of Motor Vehicles (Commissioner).
The Commissioner granted petitioner’s application for relicensing and
imposed an A2 restriction on petitioner’s license for a period of five
years, thereby requiring petitioner to install an ignition interlock
device on any motor vehicle he owns or operates (see 15 NYCRR 136.5
[b] [3] [ii]). We agree with the Commissioner that Supreme Court
properly dismissed the petition and now affirm.

     The decision to relicense a driver after a period of mandatory
revocation is within the sound discretion of the Commissioner (see
Vehicle and Traffic Law §§ 510 [5]-[6]; 1193 [2] [c] [1]; 1194 [2] [d]
[1]; 15 NYCRR 136.1 [a]). If the Commissioner grants an application
for relicensing after a person’s license has been revoked for an
alcohol- or drug-related offense, and such person has had three or
four alcohol- or drug-related driving convictions within the 25-year
look back period (see 15 NYCRR 136.5 [a] [3]), the Commissioner must
impose a restriction “on such person’s license for a period of five
years and shall require the installation of an ignition interlock
device in any motor vehicle owned or operated by such person for such
five-year period” (15 NYCRR 136.5 [b] [3] [ii]).
                                 -2-                          1442
                                                         CA 14-01050

     Here, petitioner had his license revoked on September 14, 2000 as
a result of a conviction of driving while intoxicated (see generally
Vehicle and Traffic Law § 1192). Within the 25 years preceding the
offense, petitioner had twice been convicted of driving while ability
impaired (see generally id.). Petitioner thus had three alcohol-
related driving convictions within the 25-year look back period (see
15 NYCRR 136.5 [a] [3]). He applied for a new license on June 15,
2012, and the Commissioner granted the application and imposed the
ignition interlock restriction on petitioner’s license in accordance
with 15 NYCRR 136.5 (b) (3) (ii).

     We reject petitioner’s contention that his license should not be
subject to the ignition interlock restriction because he waited nearly
10 years to apply for a new license. The Commissioner’s regulations
permit the imposition of the A2 restriction upon granting an
application for a new license without regard to how long the applicant
has been without one. That rule is in keeping with the Commissioner’s
“responsibility to provide meaningful safeguards for the general
public who are users of the highways . . . [and] to take disciplinary
action in order to force a change in the attitude and driving habits
of problem drivers” (15 NYCRR 136.1 [a]).

     As to petitioner’s remaining contentions, we conclude that the
delay in processing petitioner’s application was neither unlawful nor
an abuse of discretion (see Matter of Scism v Fiala, 122 AD3d 1197,
1198; see generally Hyslip v Sloan, 124 AD2d 1060, 1061, lv denied 69
NY2d 611, cert denied 484 US 914), and that the Commissioner properly
applied the “25 year look back period” (15 NYCRR 136.5 [a] [3]; see
Matter of Funes v New York State Dept. of Motor Vehs., 2013 NY Slip Op
31082[U], *1).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court